The case of Prine v. Prine, 36 Fla. 676, 18 So. 781, was a suit in equity to annul a marriage entered into by one of the parties at a time when intoxicated from the excessive use of whiskey for a long period of time and thereby deprived of his power to reason — for all intents and purposes he was noncompos mentis when the marriage ceremony was performed. We held that a marriage entered into under such conditions and circumstances was invalid. Likewise an invalid marriage entered into could at a subsequent date by acts and conduct be confirmed and ratified.
The mental capacity requisite to a valid marriage is a capacity to understand the nature of the contract and the duties and responsibilities it creates. One may be incapable of contracting marriage due to an excessive use of intoxicants and thereby be unable to concentrate his mind or to understand the obligations assumed, and, absent a showing of ratification, such a marriage may be annulled. Schouler on Marriage and Divorce, Vol. 2 (6th ed.) 1373-4, par. 1105; 35 Am. Jur. 237-246, pars. 89-104. To constitute a valid marriage the essentials to all contracts — capacity and consent — must be *Page 837 
present. 38 C. J. 1270, par. 9; 18 R. C. L. 407, par. 27; Pomeroy's Equity Jurisprudence, Vol. 3 (5th ed.) 765-8, par. 949.
It is my view that the learned Chancellor below misinterpreted the legal effect of the testimony appearing in the record. I therefore concur in the opinion and judgment as prepared by Mr. Justice ADAMS.